Exhibit 10.1

 

DEBT CONVERSION AND REIMBURSEMENT AGREEMENT

 

AGREEMENT, dated as of July 16, 2003, between UM HOLDINGS LTD., a New Jersey
corporation (“UM”), and CYBEX INTERNATIONAL, INC., a New York corporation
(“Cybex”).

 

PRELIMINARY STATEMENT

 

A. UM has heretofore made advances to Cybex, evidenced by subordinated
promissory notes in an aggregate outstanding principal amount of $4,900,000 (the
“Outstanding Notes”).

 

B. UM is providing financial support to Cybex by means of providing a letter of
credit or other collateral (a) in the amount of $1,500,000, as security for the
loans and other obligations from time to time outstanding pursuant to the
Financing Agreement dated as of the date hereof (the “Financing Agreement”),
between Cybex and The CIT Group/Business Credit, Inc. and (b) in the amount of
$1,600,000 as security for the letter of credit issued by First Union National
Bank with respect to the $4,300,000 Massachusetts Industrial Finance Agency
Revenue Bonds, United Medical Corporation Issue, Series 1992 (any actual loss
incurred by UM with respect to the financial support described in this paragraph
B is referred to herein as a “Reimbursement Obligation”).

 

C. UM and Cybex have agreed that (a) the outstanding Notes shall be exchanged
for and converted into shares of Cybex’s Series B Convertible Preferred Stock
(the “Preferred Stock”), and (b) if UM incurs any Reimbursement Obligations,
Cybex will satisfy the same by issuing shares of the Preferred Stock, all as
hereinafter provided.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Discharge and Exchange of Outstanding Notes. Effective as of the date hereof,
the Outstanding Notes are hereby canceled and discharged in full and, in
exchange and replacement thereof, Cybex shall issue and deliver to UM a number
of whole shares of Preferred Stock equal to the result of (a) the outstanding
aggregate principal balance of the Outstanding Notes, divided by (b) the
Exchange Rate (as hereinafter defined), with any fractional share rounded up to
the next whole number.

 

2. Reimbursement Obligation. Cybex agrees that it shall hold harmless UM, and
reimburse UM, with respect to any Reimbursement Obligation incurred by UM, by
promptly thereafter issuing to UM a number of whole shares of Preferred Stock
equal to the result of (a) the dollar amount of such Reimbursement Obligation,
divided by (b) the Exchange Rate, with any fractional share rounded up to the
next whole number.



--------------------------------------------------------------------------------

3. Exchange Rate. The term “Exchange Rate” as utilized herein refers to the
result of (a) the average of the closing prices of the Cybex Common Stock on the
securities exchange on which the security is at the time listed, during the
thirty trading days preceding the date of determination, or if such security is
not then listed, the fair value thereof as jointly determined by Cybex and UM;
multiplied by (b) 1.1; multiplied by (c) the then applicable Conversion Ratio of
the Preferred Stock.

 

4. Commitment Fee. Cybex is paying to UM a commitment fee of $120,000 for its
financial support provided herein.

 

5. Restricted Nature of the Stock. UM represents and warrants that it will
acquire the shares of the Preferred Stock hereunder for its own account for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof. UM further acknowledges that it understands that (a) such
shares have not been registered under the Securities Act of 1933, as amended, by
reason of their issuance in a transaction exempt from the registration
requirements thereof, and (b) such shares may not be transferred by it except
pursuant to an effective registration statement under said Act or pursuant to an
available exemption from the registration requirements thereof. UM agrees that
it will not attempt to sell such shares, without first delivering to Cybex an
unqualified opinion, in form and substance satisfactory to Cybex, of counsel
acceptable to Cybex, to the effect that neither the sale nor any offering in
connection therewith violates any applicable provision of any federal or state
securities laws.

 

6. Representations and Warranties. Cybex hereby represents, covenants and
warrants to UM as follows:

 

(a) Corporate Existence and Power. Cybex is a corporation duly incorporated, in
good standing and validly existing under the laws of the state of its
incorporation, and is duly qualified as a foreign corporation in all
jurisdictions wherein the character of the property owned or leased or the
nature of the business transacted by it makes qualification as a foreign
corporation necessary; Cybex has the necessary corporate power to execute,
deliver and perform this Agreement and to issue the Preferred Stock hereunder.

 

(b) Corporate Authority; Etc. The making and performance by Cybex of this
Agreement, including the issuance of the Preferred Stock hereunder, have been
duly authorized by all necessary action and will not violate any provision of
law or of its Certificate of Incorporation or By-Laws or other constituent
document, or result in the breach of, or constitute a default under, or result
in the creation of any lien, charge or encumbrance upon any property or assets
of Cybex pursuant to, any indenture, agreement or instrument to which Cybex is a
party or by which Cybex or any of its property may be bound or affected. This
Agreement has been duly executed and delivered by Cybex and constitutes the
legal, valid and binding obligations of Cybex enforceable in accordance with its
terms.

 

(c) The Preferred Stock. The Preferred Stock has the rights, limitations and
preferences set forth on Annex I hereto. The shares of Preferred Stock issued
and

 

2



--------------------------------------------------------------------------------

to be issued to UM hereunder, when issued in accordance with the terms hereof,
shall constitute validly authorized, duly issued, fully paid and non-assessable
shares of the capital stock of Cybex.

 

7. Affirmative Covenants. So long as UM, directly or indirectly, holds at least
25% of the shares of Preferred Stock issued hereunder, Cybex covenants to UM
that, unless UM shall otherwise consent in writing:

 

(a) Compliance with Laws, Etc. Cybex will comply in all respects with all
applicable laws, rules, regulations and orders.

 

(b) Preservation of Existence. Cybex will (i) maintain its corporate existence
and rights in full force and effect, (ii) take all reasonable and ordinary
prudent business steps to maintain its businesses and assets, (iii) keep all of
its assets adequately insured, (iv) pay taxes when due, and (v) make no
substantial change in the nature of its businesses.

 

(c) Financial Statements; Reports. Cybex shall provide to UM such financial
statements and reports as UM shall from time to time request.

 

(d) Audits. Cybex shall permit UM, or its agents or representatives, (i) to
examine and make copies of and abstracts from all books, records and documents
in the possession or under the control of Cybex and (ii) to visit the offices
and properties of Cybex and to discuss the affairs, finances and accounts of
Cybex with any of their officers and directors. Cybex shall reimburse UM for all
reasonable costs incurred by UM in connection with any such audit.

 

8. Shares Reserved for Issuance. Cybex shall at all times have reserved and
available for issuance a sufficient number of shares of Preferred Stock to be
issued hereunder and a sufficient number of shares of Common Stock into which
the Preferred Stock may be converted.

 

9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed made when personally delivered at or sent by telecopy to, or
three days after mailing with adequate postage by certified mail, return receipt
requested, to the following addresses, or to such other address as the party to
be notified shall have specified pursuant to this paragraph 9.

 

If to UM:

 

UM Holdings, Ltd.

56 Haddon Avenue

Haddonfield, NJ 08033

Attn: Chief Financial Officer

 

If to Cybex:

 

3



--------------------------------------------------------------------------------

Cybex International, Inc.

10 Trotter Drive

Medway, MA 02053

Attn: Controller

 

10. Miscellaneous.

 

(a) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. This Agreement shall be binding upon and inure to the benefit of
Cybex and UM and their respective successors and assigns, except that Cybex
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of UM. UM may cause all or any portion of the
Preferred Stock to be registered in the name of a subsidiary, which subsidiary
will have all the benefits of this Agreement and shall be subject to the
provisions of paragraph 5 above. This Agreement shall be deemed executed and
delivered within New Jersey and this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey.

 

(b) No amendment, modification, termination, or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
UM.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CYBEX INTERNATIONAL, INC.

BY:

 

/s/Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

   

Name: Arthur W. Hicks, Jr.

   

Title: Chief Financial Officer

UM HOLDINGS LTD.

BY:

 

/s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

   

Name: Arthur W. Hicks, Jr.

   

Title: Chief Financial Officer

 

4



--------------------------------------------------------------------------------

ANNEX I

 

CYBEX INTERNATIONAL, INC.

 

Description of the

Series B Convertible Cumulative Preferred Stock

 

The Series B Convertible Cumulative Preferred Stock, par value $1.00 per share,
of Cybex International, Inc. shall have the following relative rights,
preferences and limitations:

 

Series B Convertible Cumulative Preferred Stock.

 

(a) Designation. A total of 100,000 shares of the Corporation’s Preferred Stock
shall be designated the “Series B Convertible Cumulative Preferred Stock” (the
“Series B Preferred Stock”).

 

(b) Dividends. The holders of the Series B Preferred Stock, in preference to the
holders of Common Stock and any subsequently designated series of Preferred
Stock which is junior in right of payment to the Series B Preferred Stock, shall
be entitled to receive, as and when declared by the Board of Directors and out
of assets which by law are available for payment of dividends, and subject to
the dividend rights of any subsequently designated series of Preferred Stock
which is senior to or on a parity with the Series B Preferred Stock in payment
preference, cumulative dividends at the rate of 10% per annum of the original
issuance price of each share (or a pro rata portion thereof if the Series B
Preferred Stock is outstanding for only a portion of the year), payable at such
time or times as may be determined by the Board of Directors, and accruing from
the date on which the respective shares of Series B Preferred Stock shall be
issued. Such dividends will be cumulative so that if dividends with respect to
any period at the aforesaid rate shall not have been paid upon or declared and
set apart for the Series B Preferred Stock, the deficiency shall be fully paid
and set apart before any dividends shall be paid upon or declared or set apart
for the Common Stock or any such junior series of Preferred Stock. Accumulation
of dividends shall not bear interest. The holders of Series B Preferred Stock
shall be entitled to participate in such dividends ratably on the basis of the
amount of all accrued but unpaid dividends on each outstanding share. All
references herein to the issuance price of a share of Series B Preferred Stock
refers to the price at which such share was issued by the Corporation, as
reasonably determined by the Board of Directors, adjusted to equitably reflect
any subsequent stock split, stock dividend, combination, reorganization,
recapitalization, reclassification or other similar event involving a change in
the Series B Preferred Stock.

 

(c) Liquidation. The Series B Preferred Stock shall be preferred as to assets
over the Common Stock and any subsequently designated series of Preferred Stock
which is junior in liquidation preference to the Series B Preferred Stock, so
that in the event of the voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, and subject to the liquidation rights and
preferences of any subsequently designated series of Preferred Stock which is
senior to or on a parity with the Series B Preferred Stock in liquidation
preference, the

 

5



--------------------------------------------------------------------------------

holders of Series B Preferred Stock shall be entitled to have set apart for
them, or to be paid, out of the assets of the Corporation before any
distribution is made to or set apart for the holders of Common Stock or any such
junior series of Preferred Stock, an amount in cash equal to the original
issuance price of each share plus all accrued but unpaid dividends thereon,
whether or not declared. In the event there are insufficient assets to satisfy
in full the liquidation preferences of the Series B Preferred Stock, the holders
of the Series B Preferred Stock shall be entitled to participate in such
distributions ratably on the basis of the amount of liquidating distributions
otherwise payable to each such holder.

 

(d) Voting. (i) The holders of each share of Series B Preferred Stock shall not
be entitled to vote, except (x) as provided in clause (ii) below or (y) where a
provision of law expressly confers a right to vote on a particular matter.

 

(ii) So long as shares of the Series B Preferred Stock are outstanding, the
Corporation shall not, without first obtaining the approval by vote or written
consent, in the manner provided by law, of holders of at least 66 2/3% of the
outstanding shares of Series B Preferred Stock, alter or change any of the
powers, preferences, privileges or rights of the Series B Preferred Stock.

 

(e) Conversion. (i) Each outstanding share of Series B Preferred Stock shall be
convertible, from and after the Convertibility Date (as herein defined), into
Common Stock of the Corporation, as follows:

 

(x) At the option of the holder thereof at any time, by written notice of
conversion delivered to the Secretary of the Corporation; or

 

(y) The affirmative vote or written consent of the holders of record of at least
66 2/3% of the outstanding shares of the Series B Preferred Stock, voting as a
class.

 

(ii) Notwithstanding any contrary provision contained in this subparagraph (e),
the shares of Series B Preferred Stock shall not be convertible into Common
Stock until on or after the date (the “Convertibility Date”) which is the later
of (x) six months and one day from the original issuance date of such share, (y)
June 30, 2004, or (z) the date on which the shareholders of the Corporation
approve the convertibility rights set forth in this subparagraph (e).

 

(iii) Each share of the Series B Preferred Stock, upon conversion, shall be
converted into one-hundred (100) shares of Common Stock (the “Conversion Ratio”)
subject to adjustment as set forth in subsection (vii) below.

 

(iv) For all purposes the rights of a holder of shares of Preferred Stock as
such holder (including the accrual of dividends) shall cease, and the person or
persons in whose name or names the certificates for the shares of Common Stock
issuable upon such

 

6



--------------------------------------------------------------------------------

conversion are to be issued shall be deemed to have become the record holder or
holders of such shares of Common Stock, at the close of business on the date of
conversion.

 

(v) Within 30 full business days after the date of conversion, the holder of the
converted shares of Preferred Stock shall receive, in payment of all accrued but
unpaid dividends to the date of conversion, either a cash payment in such amount
or, at the option of the Corporation, a number of shares of Common Stock
determined by dividing the amount of such dividends by the Market Value (as
herein defined) of a share of Common Stock on the date of conversion.

 

(vi) The Corporation shall, within 30 full business days after the date of
conversion, execute and deliver to each converted holder of the Preferred Stock
a certificate or certificates for the applicable number of full shares of Common
Stock (including any shares issuable pursuant to clause (v) above). The
Corporation shall not be required upon such conversion to issue a certificate
representing any fraction of a share of Common Stock, but in lieu thereof may
pay cash for such fraction of a share equal to its proportionate Market Value on
the date of conversion. All shares of Common Stock issuable upon such conversion
shall be fully paid and nonassessable.

 

(vii) The Conversion Ratio shall be adjusted from time to time pursuant to this
subparagraph (vii). In case the Corporation shall at any time subdivide its
outstanding shares of Common Stock into a greater number of shares (including by
means of a dividend payable in shares of the Common Stock), the Conversion Ratio
shall be proportionately reduced (i.e., each share of Series B Preferred Stock
shall be convertible into a larger number of Common Shares). Conversely, in case
the outstanding shares of Common Stock shall be combined into a smaller number
of shares, the Conversion Ratio shall be proportionately increased. Upon any
adjustment of the Conversion Ratio, the Corporation shall give written notice
thereof to the registered holders of the Series B Preferred Stock, setting forth
the then Conversion Ratio.

 

(viii) The term “Market Value” as utilized herein refers to the average of the
closing prices of the Common Stock on the securities exchange on which the
security is at the time listed, during the thirty trading days preceding the
date of determination, or if such security is not then so listed, the fair value
thereof as determined by the Board of Directors in its reasonable discretion.

 

(f) Redemption. (i) Mandatory Redemption. In the event that either (x) the
shareholder approval specified in subparagraph (e)(ii)(z) above shall not have
been obtained on or before June 30, 2004, or (y) a Sale (as hereafter defined)
shall have occurred, at the option and written election of holders of the
majority of the outstanding shares of Series B Preferred Stock, the Corporation
shall redeem all or such portion of the outstanding shares of Series B Preferred
Stock as is specified in such election, at a price equal to the original
issuance price of each such share, plus all accrued but unpaid dividends to the
date of redemption. Notice of the election of such right shall be given by the
holders of a majority of the outstanding shares of Series B Preferred Stock to
the Corporation (and to the holders of the Senior Debt (as defined herein), if
any Senior Debt is then outstanding, which notice shall also specify the number
of

 

7



--------------------------------------------------------------------------------

shares held by such holders which shall be redeemed by the Corporation. Such
redemption shall occur within 45 full business days after the delivery of such
written notice and shall be subject to the surrender of the certificate(s)
representing such shares and such other reasonable conditions as shall be
specified by the Corporation. Notwithstanding the foregoing, such right of
redemption shall not be exercisable at any time the Senior Debt is outstanding,
except with the prior written consent of all holders of the Senior Debt.

 

The term “Sale” as utilized herein refers to (x) a sale of substantially all of
the assets of the Corporation, not in the ordinary course, to an unaffiliated
third party; or (y) the transfer, in one transaction or a series of
transactions, to an unaffiliated third party of outstanding shares of capital
stock of the Corporation representing at least 60% of the then outstanding
voting capital stock of the Corporation; or (z) a merger or consolidation of the
Company having the same effect as item (x) or (y) above.

 

(ii) Optional Redemption. At any time after June 30, 2008, at the option of the
Corporation, the Corporation may redeem all or any portion of the outstanding
shares of Series B Preferred Stock, at a price equal to the original issuance
price of each such share, plus all accrued but unpaid dividends to the date of
redemption. If less than all outstanding shares of Series B Preferred Stock are
to be redeemed, the shares to be redeemed will be chosen by lot in such manner
and subject to such procedures as may be specified by the Board of Directors. At
least 30 full business days prior to the date for redemption of such shares,
written notice thereof shall be mailed to each holder of record of shares of
Series B Preferred Stock in a postage paid envelope addressed to such holder at
his address as shown on the stock records of the Corporation, notifying the
holder of such election to redeem such shares, stating the date fixed for
redemption thereof and calling on the holder to surrender on the redemption date
the certificate(s) representing such shares to be redeemed and setting forth
such other reasonable conditions as shall be specified by the Corporation. Such
holders shall, however, at any time prior to the redemption date, have the right
to exercise the right of conversion with respect to such shares pursuant to
subparagraph (e) above, but only to extent the Convertibility Date shall have
occurred.

 

(g) Subordination to Senior Debt. (i) The term “Senior Debt” as utilized herein
refers to all present and future indebtedness (whether principal, interest
(including without limitation, interest accruing after the commencing of a
bankruptcy proceeding by or against the Corporation, fees, collection costs,
expenses, liabilities, obligations (including, without limitation, letter of
credit reimbursement obligations), and other amounts now or hereafter owing by
the Corporation, whether direct or indirect, absolute or contingent, secured or
unsecured, due or to become due, liquidated or unliquidated, whether now
existing or hereafter arising, pursuant to or arising out of (x) the Financing
Agreement, between the Corporation and the CIT Group/Business Credit, Inc.,
entered into on or about the time the Certificate of Amendment creating the
Series B Preferred Stock was filed of record (as the same may be amended,
renewed, extended or supplemented from time to time), and (y) the Financing
Agreement, between the Corporation and Hilco Capital, LP, entered into on or
about the time the Certificate of Amendment creating the Series B Preferred
Stock was filed of record (as the same may be amended, renewed, extended or
supplemented from time to time).

 

8



--------------------------------------------------------------------------------

(ii) Notwithstanding any contrary provision contained herein, the right of
holders of shares of the Series B Preferred Stock to receive any cash payment
with respect to the Series B Preferred Stock (whether as a dividend, a
liquidation or redemption payment or otherwise) is junior and subordinate to the
Senior Debt and, except with the prior written consent of all holders of the
Senior Debt, the Corporation will not make, and the holders of the Series B
Preferred Stock will not accept, any such payment until the Senior Debt shall
have been indefeasibly paid in full. Any holder of the Series B Preferred Stock
which receives any payment in violation of this subparagraph (g) will hold such
payment in trust for the holders of the Senior Debt.

 

(h) No Preemptive Rights. Holders of shares of the Series B Preferred Stock
shall have no preemptive rights.

 

9